Citation Nr: 1605454	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right wrist disorder.

2. Entitlement to service connection for a left wrist disorder.

3. Entitlement to service connection for a right hand disorder.

4. Entitlement to service connection for a left hand disorder.

5. Entitlement to service connection for a right knee disorder.

6. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in September 2011 and October 2014 for further development.

The Veteran testified at a travel board hearing in May 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a right wrist disorder due to any incident of his active duty service.

2. The preponderance of the evidence reflects that the Veteran does not have a left wrist disorder due to any incident of his active duty service.

3. The preponderance of the evidence reflects that the Veteran does not have a right hand disorder due to any incident of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have a left hand disorder due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's right wrist disorder was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The Veteran's left wrist disorder was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The Veteran's right hand disorder was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The Veteran's left hand disorder was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, letters dated in August 2007, July 2008, and January 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in November 2008 and February 2015 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his hand and wrist conditions in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in May 2011.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The case was remanded in September 2011, in order to obtain post-2007 treatment records, and to afford the Veteran with a VA examination, including x-rays of the wrists and hands.  Post-2007 treatment records were obtained and associated with the Veteran's claims file.  The Veteran underwent a VA examination in December 2011; however, no x-rays were performed.  In October 2014, the case was remanded in order to obtain these x-rays, a new VA examination and opinion, and any outstanding medical treatment records.  In February 2015, the Veteran was afforded a new VA examination.  In March 2015, the RO sent a development letter to the Veteran, affording him the opportunity to supplement the record.

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

From the time of filing the Veteran's claim until September 2009, the Veteran submitted a series of lay statements, detailing an injury to his hands in service, from falling off a fuel tanker during maneuvers in ice and snow in late 1963 or early 1964.

On the Veteran's entrance examination into service, everything was marked normal.  In November 1963, the Veteran's service treatment records noted that he sustained a hand abrasion, for which he received a bandage and Bacitracin ointment.  In June 1964, the Veteran underwent an x-ray on his left wrist; the radiographic report showed that it was negative for a fracture.  Upon his exit examination in 1966, everything was marked as normal, and the Veteran's Report of Medical History did not note problems with his hands or wrists; he did report "swollen or painful joints," but only referenced his knees in relation to that claim.

In January 2007, the Veteran's VA treatment records noted that the Veteran had degenerative joint disease of the hands, due to his work history.  In July 2007, the treatment records indicated that he had bilateral wrist pain, and that the degenerative joint disease was "currently recent."

The Veteran underwent a VA examination in November 2008.  The examiner noted no current hand condition, though reported the Veteran's claim of an abrasion of both hands in a fall in service.  The examiner reported that the Veteran had pain and stiffness in his hands and fingers, but that there was no history in a decrease in strength or dexterity.  The Veteran's range of motion was noted as normal in all hand and wrist joints.  

In May 2011, the Veteran testified at a travel board hearing.  In it, he testified that he had been a truck driver immediately after service, then worked in the electrical field, but when it became difficult for him to do things with his wrists, he left and became a heavy equipment operator again.  He also described the in-service injury in detail, noting that he fell approximately five feet off of a gas tanker during maneuvers on ice and snow.  He described a slight pain in the days after the accident, though stated that he did not seek medical attention, in service or after.  He noted limitation in his professions, because staying in a certain position caused his hands to get numb, and also because he lost some strength over time.  The Veteran also testified that the first time he sought formal treatment was in 2007, when a physician instructed him to use over-the-counter medications.  

In an October 2011 lay statement, the Veteran repeated that he was originally told to treat his symptoms with over-the-counter medication, which he claims was not documented in his medical records.

The Veteran underwent another VA examination in December 2011.  The examiner diagnosed Raynaud's phenomenon and thumb carpometacarpal arthrosis bilaterally.  The Veteran reported to the examiner that he began to experience numbness in all his fingers when his hands became cold, starting approximately ten years prior to the examination, and that the condition had been worsening since.  He denied similar symptoms in service.  The Veteran's range of motion was noted as normal in all hand and wrist joints, though the Veteran did have pain on palpation of his joints.  The examiner found that the Veteran's current hand condition was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the examiner noted that the Veteran likely had Raynaud's, which was not related to his military trauma, and that he also had mild arthrosis, which was likely age related.

In September 2013, the Veteran's VA treatment records noted no swelling, redness, or warmth in either wrist.  In October 2013, the records noted that the Veteran's hand grasp was equal bilaterally.

In February 2015, the Veteran underwent an x-ray of the bilateral hands and wrists, which found no fracture, but did note degenerative joint disease, which "are likely old posttraumatic."  

Also in February 2015, the Veteran underwent a third VA examination.  The examiner diagnosed degenerative joint disease of the first and second metacarpal joints bilaterally.  The examiner recounted the Veteran's medical history, beginning with the injury in service.  The Veteran also indicated that he noticed problems with both his hands beginning in 1976, about ten years after service, reporting that his hands would go numb while driving, but also that he did not seek medical care.  The Veteran also reported that his hands got numb from the wrists through the hands.  The examiner also reviewed all of the Veteran's lay statements that were contained within the claims file, including his hearing testimony.  

The examiner ultimately concluded that the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the examiner noted the presence of an in-service incident, and noted the lack of medical evidence showing a continuity of care for the bilateral hand and wrist condition since service.  Addressing each of the individual pieces of evidence referenced in the Board's remand directives, the examiner detailed that the Veteran was a truck driver, heavy equipment operator, and in the electrical field from 1966 to 2005, and that heavy equipment operation and the electrical field are high injury areas for the hands and wrists.  The Veteran's primary care physician in January 2007 noted that his injury was work related, and in July 2007 stated that the wrist joint pains were recent.  Additionally, the examiner opined that although the Veteran had a superficial injury to the hands and wrists in service, medical literature supports that superficial injuries do not cause degenerative joint disease.  The examiner also noted that medical literature supports that degenerative joint disease occurs in the hands increasingly after the age of 65.  

The Board concedes that the Veteran has a current condition of degenerative joint disease, and that he suffered his described in-service injury.  However, it is less likely than not that the Veteran's current condition is caused by or related to his in-service injury.

In reaching that conclusion, the Board places significant weight on the conclusions of the February 2015 examiner, who noted that there was no continuity of care from service onward, that hand and wrist injuries are common in the Veteran's chosen professions, that the VA treatment records in 2007 note the Veteran's injuries and complaints as recent and work-related, and that the Veteran's service treatment records only indicate superficial injuries from his fall, which medical literature indicates do not cause degenerative joint disease.  

In January 2016, the Veteran's representative asserted that the 2015 examination did not comply with the October 2014 remand directives indicating that the examiner should find the Veteran's lay statements regarding wrist and hand pain and numbness in service and after as credible, and that the examiner instead relied on a lack of medical continuity of care to find the Veteran's lay statements incredible.  While it is true that, when responding to the individual pieces of evidence addressed in the remand directive, the examiner focused solely on a lack of contemporaneous medical treatment in response to that single piece of evidence, taking the examiner's report as a whole, the examiner did lend credence to the Veteran's lay statements, and treated them as credible.  The examiner discussed the lay statements in-depth during the actual examination, and discussed the Veteran's testimony in the same manner that he discussed other evidence.  Additionally, taken as a whole, the examiner's rationale does not simply rely on a lack of continuity of care; the examiner also references medical literature regarding the causes and onset dates of degenerative joint disease, and the influences that certain professions may have in its development.  It is reasonable to conclude that the examiner found the Veteran's statements to be credible, but did not afford them as much weight as his examination results and medical literature.

The Board also considers the Veteran's lay statements regarding pain and numbness in his hands, both in service and after, to be credible.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to describe his symptoms from service onward, and the Board also deems those statements to be credible.  However, the Board assigns greater weight to the conclusions of the February 2015 examiner, and also to the 2007 treatment records, which noted that the Veteran's wrist and hand problems were recent and occupationally-related.  

Because the contemporaneous medical evidence, medical literature, and examination by the VA examiner outweigh the competent, credible lay statements of the Veteran, the Board finds that the Veteran's current condition is less likely than not related to his in-service injury.


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.


REMAND

In February 2009, the Veteran was denied service connection for a left and right knee condition.  In a February 2009 lay statement, the Veteran stated that he disagreed with "everything in the following Rating Decisions," referencing rating decisions from October 2007 and February 2009, and wrote a numbered list detailing disagreements specifically to denials for hearing loss, tinnitus, and bilateral wrist sprains.

Construing the Veteran's statements in the light most favorable to the Veteran, the Board finds that the Veteran's language that he disagreed with "everything in the . . . Rating Decisions" includes disagreement with his denial of service connection for a left and right knee condition, and that the list of detailed disagreements were not an exhaustive list, but merely a discussion of evidence pertaining to those issues.  38 C.F.R. § 20.201 (2015).  The filing of a Notice of Disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  VA has not yet issued a Statement of the Case as to the issue of service connection for a right and left knee condition.  Where a notice of disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of entitlement to service connection for a right and left knee disorder that informs the Veteran of his appeal rights. If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


